 1
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                     NO. MJ19-344
10                              Plaintiff,
                                                                    [Proposed]
11
                                                                    ORDER GRANTING UNITED STATES’
12                         v.
                                                                    MOTION TO FILE A RESPONSE IN
13    PAIGE THOMPSON,                                               EXCESS OF 12 PAGES
14
                                Defendant.
15
16          The Court having reviewed the Government’s Motion to File a Response in Excess
17 of Twelve Pages, enters the following order:
18          IT IS HEREBY ORDERED that the motion is GRANTED. The United States may
19 file its Reply Memorandum that does not exceed fifteen pages in length.
20          DATED this _______ day of August, 2019.
21
22
23                                                              MICHELLE L. PETERSON
                                                                United States District Judge
24
25 Presented by:
26
   /s/ Steven Masada
27 Assistant United States Attorney
28

     Order Granting United States’ Motion to File a Response in Excess of 12 Pages    UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5220
     (U.S. v. Thompson / MJ19-344) - 1
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
